Title: Thomas Jefferson to David Gelston, 15 August 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello Aug. 15. 16.
          
          Your favors of July 31. and Aug. 6. are both at hand. I considered that of A July 31. as answered by mine of Aug. 3. altho’ not then recieved: and indeed the general request I made you in that, anticipated the subject of your last letter also; by requesting all articles recieved from for me to be consigned to messrs Gibson & Jefferson of Richmond, drawing on them for whatever articles of expence may be referred to them, and notifying me of any others. if the bank paper of Richmond is recievable with you I could always myself make prompt returns to you by mail. if not recievable I should always be obliged to remit thro’ my correspondents at Richmond. I shall  often be needing apologies for these troubles to you, which I hope you will excuse and be assured of my great esteem and respect
          Th: Jefferson
        